Citation Nr: 1411200	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  14-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2004, for the assignment of an initial 50 percent disability rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 11, 2010, for the assignment of a 70 percent disability rating for service-connected PTSD.

3.  Entitlement to an effective date earlier than May 31, 2007, for the assignment of a 30 percent disability rating for service-connected migraine headaches.  

4.  Entitlement to an effective date earlier than June 17, 2009, for the assignment of a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1986 to March 1987 and from May 1987 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to service connection for PTSD, and a July 2008 rating decision of the RO in Detroit, Michigan, which denied entitlement to a disability rating higher than 10 percent for service-connected migraine headaches.

By May 2009 rating decision, the RO granted service connection for a mood disorder, and assigned a noncompensable (0 percent) rating, effective from January 16, 2006.  By May 2010 rating decision, the RO granted a TDIU, effective from June 17, 2009.  In August 2009, the Board remanded the claims for additional development.  In August 2010, the Board vacated the August 2009 remand and issued another remand of the claims for additional development. 

In April 2012, the Board issued a decision which, in pertinent part, denied service connection for PTSD and an increased rating for service-connected migraine headaches, and remanded the claim for an initial compensable rating for a mood disorder and the claim for an earlier effective date prior to June 17, 2009, for the grant of a TDIU rating.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Thereafter, the Veteran withdrew his appeals for an initial compensable rating for a mood disorder.  In April 2013, the parties (VA and Veteran) filed a joint motion for a partial remand with the Court.  By Order dated in May 2013, the Court granted the joint motion for remand, and remanded this matter for further action consistent with the terms of the joint motion.  Subsequently, the Board granted the Veteran's PTSD claim, and the RO assigned disability ratings of 50 percent effective September 30, 2014, and 70 percent effective January 11, 2010.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran filed a claim of entitlement to service connection for PTSD on September 30, 2004.

2. The competent evidence of record shows that the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, since October 25, 2005.

3. The Veteran filed a claim of entitlement to an increased evaluation for his service-connected migraine headaches on July 25, 2005.

4.  The competent evidence of record shows that the Veteran was unable to secure or maintain substantially gainful employment for the portion of the appeal period from October 25, 2005.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than September 30, 2004, for a 50 percent rating for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2. The criteria for an effective date of October 25, 2005, for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date of July 25, 2005, for a 30 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for an effective date of October 25, 2005, for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Multiple VCAA letters explained the evidence necessary to substantiate the Veteran's claims.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service treatment records, and VA examination reports.  New VA examinations would not raise a reasonable possibility of substantiating the claims for earlier effective dates in this matter in a manner that would result in a greater benefit because the Veteran is only appealing decisions made prior to 2009.  

All evidence that would raise a reasonable possibility of substantiating the claims has been received.  Under the circumstances of these claims, as described above and in more detail in this decision, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appellant in substantiating his or her claim, the VCAA does not apply).  Thus, no additional assistance or notification to the Veteran is required based on the facts of the instant case.  There has been no prejudice to the Veteran that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  Following receipt of a timely notice of disagreement, the RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation to a veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  Otherwise, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Earlier effective date for PTSD and TDIU

In a rating decision dated in September 2013, the RO assigned the Veteran initial disability ratings of 50 percent, effective from September 30, 2004, and 70 percent effective January 11, 2010, for his service-connected PTSD.  The Veteran submitted a timely notice of disagreement in November 2013 with the assigned initial ratings, stating that he wanted to appeal the effective dates.  The Veteran argued that his ratings should have started in 1999.  The Veteran repeated similar arguments in his January 2014 substantive appeal.  Thus, the issue on appeal is entitlement to earlier effective dates for the Veteran's service-connected PTSD.  

On September 30, 2004, the RO received a statement from the Veteran in which he alleged that he filed claims for PTSD, irritable bowel disease and a gallbladder disorder in January 2003.  The Veteran did, in fact, file a claim to "reopen . . . claims for service-connection disability based on unmistakable errors" in January 2003, including dysfunctional bowel syndrome, a vision disability, urinary retention, a gallbladder disability, a temporary 100 percent rating due to gallbladder surgery, and tendonitis and arthritis of the both wrists and shoulders.  The Veteran did not include PTSD in his list of symptoms and did not file a claim for the disorder at that time.  Therefore, the Board finds that the RO properly found the date of the Veteran's claim was September 30, 2004.  Because the effective date for a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later, the earliest possible effective date the Veteran can be entitled to is September 30, 2004.

Regarding the Veteran's claim for an earlier effective date for his 70 percent disability rating, the Board observes that January 11, 2010, is the date of the Veteran's compensation and pension examination.  In order to receive an earlier effective date for his 70 percent disability rating, the evidence must show that the Veteran's psychiatric symptoms approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships after September 30, 2004, and before January 11, 2010.

The amended regulations in 38 C.F.R. § 4.130 established a general rating formula for mental disorders.  They assign ratings according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

On October 25, 2005, the Veteran presented to VA for mental health outpatient counseling and was treated for chronic and severe PTSD.  He reported severe, chronic depression; anger; anxiety; irritability; labile mood swings; periodic nightmares and flashbacks; disillusionment; and social withdrawal resulting from his traumatic experiences while serving in the military.  The Veteran denied suicidal plans.  He stated that he had to hold his breath when people walked by because he smelled rotting flesh.  He also experienced that smell when he cut chicken or meat.  Upon physical examination, the Veteran was oriented to person, place, and time; his thoughts and memory were within normal limits; and he displayed no evidence of hallucinations, delusions, or paranoid ideation.  The examiner also opined that, due to the severity and chronicity of the Veteran's PTSD and mood disorder, he was unable to maintain full time gainful employment and could not sustain effective social relationships.  The examiner assigned the Veteran a Global Assessment of Function (GAF) score of 35.  
  
Then, the Veteran underwent a compensation and pension examination in October 2006.  The Veteran reported a series of flashbacks and intrusive thoughts relating back to his particularly traumatic event.  In 2004, the Veteran lost nearly 50 pounds because he was overwhelmed with hopelessness and helplessness and stopped working on a doctor's advice.  The Veteran stated that sleep was a luxury and he slept on opposite sleep cycles as his wife to avoid arguments.  He denied suicidal ideations since 2004.  The Veteran described symptoms of irritability, which had been worsening over the previous year with more arguments between him and his wife and him and his daughter.  The Veteran also reported panic attacks every two weeks and noted that he had marked memory problems and that his interactions with his daughter were affected by his increased irritability.  On mental status examination, the Veteran was neatly groomed and casually dressed.  He was early for his appointment and cooperative and pleasant throughout.  The Veteran maintained fair eye contact with no psychomotor disturbances.  His speech was normal rate, volume, and tone.  The Veteran's thought processes were goal-oriented with no looseness of associations and no flight of ideas, although he displayed a very mild amount of circumstantiality.  The examiner noted that the Veteran denied suicidal or homicidal ideations, hallucinations, and delusions.  The Veteran had a pleasant mood and flat affect.  The examiner stated that it was unclear whether his sleep pattern and eating pattern were impaired due to depression or other unrelated reasons.  Therefore, he assigned a GAF score of 50-55 based upon having occasional panic attacks and moderate difficulty with social functioning, especially in the area of irritability and argumentativeness with family members.  He also asserted that if complaints of chronic pain were considered, the Veteran's GAF score would likely have been 45-50.   

During the relevant appeal period, in October 2005, the Veteran also submitted a statement regarding his suicidal and homicidal ideations and plan.  He claimed that he was about to kill himself and his family in his house.  The Board finds the Veteran's statement credible.
  
The Veteran's treatment providers have assigned him GAF scores ranging from 35 to 55.  A GAF score of 35 is indicative of some reality impairment in testing or communication; or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 are appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

Considering the above-referenced evidence, the Board finds that the overall disability picture associated with the Veteran's PTSD as shown by the probative evidence of record most closely approximated the criteria associated with a 70 percent disability rating, representing occupational and social impairment with reduced reliability and productivity, for the relevant appeal period.  The Board notes that the October 2005 mental health outpatient record and 2006 compensation and pension examination report indicates the Veteran suffered from flashbacks, intrusive thoughts, feelings of hopelessness and helplessness, irritability, problems maintaining relationships with his family, panic attacks, mood swings, anxiety, anger, and reports of memory problems.  The October 2005 examiner also wrote that the Veteran could not sustain effective social relationships or maintain full time gainful employment due to his PTSD.  The Board finds these symptoms approximate the criteria for a 70 percent disability rating.  There is no evidence to show that the Veteran met the criteria for a 100 percent scheduler PTSD evaluation at any time during the appeal period.  Therefore, the Veteran is entitled to an earlier effective date for his service-connected PTSD, effective October 25, 2005, the date he sought outpatient treatment for his PTSD.  To that extent, the Veteran's claim is granted.

Because a claim for a TDIU is part and parcel of a claim for an increased rating, the Veteran's September 2004 claim included a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board observes that this decision grants him a 70 percent disability rating effective October 2005, raising him to the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, the Veteran's October 2005 outpatient treatment record states that the Veteran could not maintain full time gainful employment due to his PTSD.  The Veteran also submitted documentation from the Department of Motor Vehicles showing that he resigned his job in January 2004 due to medical conditions and that he also ended employment with Sitel in March 2005.  Therefore, the Board finds that the Veteran's TDIU should be granted effective October 25, 2005, the date his outpatient records first indicated he could not maintain full time gainful employment.  To this extent, the Veteran's claim is granted.    

Earlier Effective Date for Migraine Headaches

In a rating decision dated in July 2008, the RO continued the Veteran's 10 percent disability rating for his service-connected migraine headaches.  The Veteran filed a notice of disagreement in August 2008.  Eventually, the Board granted the Veteran a 30 percent disability rating in August 2013, and the RO implemented that rating by a September 2013 rating decision.  The RO set the effective date as February 7, 2008.  In January 2014, the RO found clear and unmistakable error in the September 2013 rating decision and reassigned the effective date as May 31, 2007.  The Veteran disagreed with this effective date, arguing that he filed his claim for an increased rating in July 2005.  

On July 25, 2005, the Veteran referred to his headaches when disagreeing with the effective date for his irritable bowel disease.  Then, in July 2006, his representative faxed a letter to the RO indicating he desired to file a claim for his headaches.  The Board finds that, because he filed a claim within one year of referencing his headaches, the July 2005 submission was an informal claim and should be the effective date of the Veteran's 30 percent disability rating for migraine headaches.  See 38 C.F.R. § 3.155 (2013).


ORDER

Entitlement to an effective date earlier than September 30, 2004, for the assignment of an initial 50 percent disability rating for service-connected PTSD is denied.

Entitlement to an effective date of October 25, 2005, for the assignment of a 70 percent disability rating for service-connected PTSD is granted.

Entitlement to an effective date of July 25, 2005, for the assignment of a 30 percent disability rating for service-connected migraine headaches is granted. 

Entitlement to an effective date of October 25, 2005, for the assignment of a total disability rating based on individual unemployability is granted.  





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


